Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 David Turney, Appellant                                Appeal from the 202nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 17F0519-
 No. 06-19-00040-CR          v.                         202). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the incorrect
statutory reference and by substituting in its stead Texas Penal Code Section 21.02. As modified,
the judgment of the trial court is affirmed.
       We note that the appellant, David Turney, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED OCTOBER 11, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk